LEIBSON, J.,
dissenting in part.
Respectfully, I dissent as to Part III of the Majority Opinion.
In Part III we state that the statute of limitations on the claim for indemnity was triggered by “the filing of the claim” in court. In my opinion the event triggering the running of the statute of limitations occurred January 7, 1982. This was the date of the “pass through” agreement negotiated between Affholder and PC/CFW wherein the parties (1) agreed Affholder’s claim was justified and (2) acknowledged PC/CFW’s liability to Affholder subject to recoupment.
I concur with the remainder of the Majority Opinion.
ORDER
Aug. 24, 1994
The petition for rehearing with the suggestion for rehearing en banc has been filed by the attorneys for H.C. Nutting Company, Hubbard E. Rudy Consulting Engineers, James Winstead & Associates, Inc., Presnell Associates, Inc., E. Lionel Pavlo, Consulting Engineer, D.M.J.M., Inc., successor in name to Vollmer Associates, Inc., d/b/a Vollmer-Presnell-Pavlo Joint Venture.
No active member of the court having requested a vote on the suggestion for rehearing en banc, the matter was referred to the original panel. Upon consideration it is ordered that the petition for rehearing is denied.
In denying the petition, the court expressly states that it does not decide whether any of the subsequent events recited in the petition for rehearing affect the underlying claim for indemnity.